United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
U.S. POSTAL SERVICE, BALL GROUND
POST OFFICE, Ball Ground, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-147
Issued: May 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 11, 2011 appellant filed a timely appeal from a September 7, 2011 decision
of the Office of Workers’ Compensation Programs (OWCP) denying her claim for a recurrence
of disability. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained a recurrence of disability
commencing July 18, 2011 causally related to accepted upper extremity injuries.
FACTUAL HISTORY
This case has previously been before the Board. By decision and order issued July 23,
2010,2 the Board affirmed OWCP’s August 21, 2009 schedule award determination finding a
1

5 U.S.C. §§ 8101 et seq.

2

Docket No. 10-103 (issued July 23, 2010).

two percent impairment of the left arm due to an accepted fracture of the left olecranon process
and an open fracture of the left ulnar shaft sustained in a June 16, 2008 occupational motor
vehicle accident. The law and facts of the case as set forth in the Board’s prior decision and
order are incorporated by reference.
On July 28, 2011 appellant filed a notice (Form CA-2a) claiming a recurrence of
disability commencing July 18, 2011. She returned to full duty in 2009 following the June 16,
2008 accident.3 Appellant asserted that her arm had “been broke[n] since returning to work, per
second opinion” but that the physician did not schedule a follow-up appointment after surgery.
She noted that she experienced “continuous arm pain then fell.” Appellant stopped work on
September 18, 2011 and remained off work through September 1, 2011 and continuing.
In an August 3, 2011 letter, OWCP advised appellant of the type of additional evidence
needed to establish her claim. It requested a rationalized medical opinion substantiating a
continued fracture, explaining how she had been able to work with a broken arm and why she did
not seek treatment after September 14, 2009. OWCP afforded appellant 30 days to submit
additional evidence.4
Appellant submitted a September 25, 2008 thermographic imaging report and chart notes
dated from September 27 to December 23, 2008 from Dr. Timothy A. Annis, a chiropractor.
These documents do not refer to x-rays or to a spinal subluxation. Appellant also submitted
documents showing that she worked as a full-duty rural carrier.
By decision dated September 7, 2011, OWCP denied appellant’s claim for recurrence of
disability finding that the evidence submitted did not establish her disability for work on or after
July 18, 2011. It found that Dr. Annis was not a physician under FECA. Moreover, appellant’s
accepted injuries concerned her left arm, not her spine. OWCP noted that appellant had returned
to full duty without restrictions by the time of the claimed recurrence of disability.
LEGAL PRECEDENT
OWCP’s implementing regulations define a recurrence of disability as “an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which has resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.”5 When an employee claims a
recurrence of disability due to an accepted employment-related injury, she has the burden of
3

Dr. G. Alan Binkley, an attending Board-certified orthopedic surgeon, released appellant to full duty with no
restrictions as of May 6, 2009. Both appellant and the employing establishment checked boxes indicating that she
was not performing modified duty.
4

OWCP also made references to corroborating a change in light duty job requirements or a worsening of the
accepted condition, elements of a claimant’s burden of proof when claiming a recurrence of disability occurring
while on light duty. The Board notes that this is harmless error, as OWCP also requested that appellant submit
rationalized medical evidence regarding the claimed disability.
5

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3.b(a)(1)
(May 1997). See also Philip L. Barnes, 55 ECAB 426 (2004).

2

establishing by the weight of reliable, probative and substantial evidence that the recurrence of
disability is causally related to the original injury. This burden includes the necessity of furnishing
evidence from a qualified physician, who on the basis of a complete and accurate factual and
medical history, concludes that the condition is causally related to the employment injury.
Moreover, sound medical reasoning must support the physician’s opinion on causal relation.6 An
award of compensation may not be based on surmise, conjecture or speculation or on appellant’s
unsupported belief of causal relation.7
ANALYSIS
OWCP accepted that appellant sustained a fracture of the left olecranon process and an
open fracture of the left ulnar shaft sustained in a June 16, 2008 occupational motor vehicle
accident. Appellant returned to full duty as a rural letter carrier in 2009. She claimed a
recurrence of disability commencing July 18, 2011. Appellant thus has the burden of providing
sufficient evidence, including rationalized medical evidence, to establish the causal relationship
asserted.8
In support of her claim, appellant submitted chart notes and a thermographic scan report
from 2008 prepared by Dr. Annis, an attending chiropractor. These forms do not indicate that
Dr. Annis obtained x-rays, diagnosed a spinal subluxation or rendered treatment relative to a
spinal subluxation. Therefore, he is not a physician as defined under FECA.9 Section 8101(2) of
FECA provides that the term “physician” includes chiropractors only to the extent that their
reimbursable services are limited to treatment consisting of manual manipulation of the spine to
correct a subluxation as demonstrated by x-ray to exist. 5 U.S.C. § 8101(2). The Board notes
that these forms also do not address the accepted injury or the period in question.
OWCP advised appellant by August 3, 2011 letter to submit rationalized medical
evidence regarding the nature of the claimed disability. Appellant did not submit any medical
evidence addressing her accepted injury. Therefore, OWCP properly denied her claim for
recurrence of disability.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

6

Ricky S. Storms, 52 ECAB 349 (2001).

7

Alfredo Rodriguez, 47 ECAB 437 (1996).

8

Ricky S. Storms, supra note 6.

9

See also George E. Williams, 44 ECAB 530 (1993).

3

CONCLUSION
The Board finds that appellant has not established that she sustained a recurrence of
disability commencing July 18, 2011.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 7, 2011 is affirmed.
Issued: May 17, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

